Citation Nr: 0618031	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  04-41 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel



INTRODUCTION

The veteran had active service from May 1968 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision the Cleveland, 
Ohio Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The record reflects that during his April 26, 2005 video 
conference hearing, the veteran submitted additional evidence 
to the Board that had not yet been reviewed by the AOJ.  
However, the Board observes that on April 29, 2005, the 
veteran waived consideration by the AOJ of such evidence. 


FINDING OF FACT

Throughout the rating period on appeal, the veteran has 
demonstrated Level I hearing in both the right and left ear.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002).  38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.   As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.   Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.   This includes notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, because the July 2004 rating decision 
granted the veteran's claim of entitlement to service 
connection for bilateral hearing loss disability, such claim 
is now substantiated.  As such, his filing of a notice of 
disagreement as to the July 2004 determination does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  Rather, the veteran's appeal as to the initial 
rating assignment here triggers VA's statutory duties under 
38 U.S.C.A. §§  5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the veteran of what is necessary to obtain 
the maximum benefit allowed by the evidence and the law.  
This has been accomplished here, as will be discussed below.

The November 2004 Statement of the Case, under the heading 
"Pertinent Laws; Regulations; Rating Schedule Provisions," 
set forth the relevant diagnostic codes (DC) for hearing 
loss, and included a description of the rating formulas under 
those diagnostic codes.  Therefore, the Board finds that the 
appellant has been informed of what was necessary to achieve 
higher evaluations for the service-connected disability on 
appeal.

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private and VA 
treatment records, and a report of VA examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  Thus, based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.



Legal Criteria

Increased Rating Regulations- In General

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings that 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The standard of review for cases before the Board is as 
follows: when there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a (claimant) need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

The severity of hearing loss disability is determined for VA 
rating purposes by the application of criteria set forth in 
38 C.F.R. § 4.87 of VA's Schedule for Rating Disabilities.  
Under, these criteria, evaluations of bilateral defective 
hearing range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average pure tone threshold level as measured by 
pure tone audiometry tests in the frequencies of 1,000, 
2,000, 3,000 and 4,000 Hertz.  The degree of disability for 
bilateral service-connected defective hearing is ascertained 
by the application of the rating schedule, which establishes 
11 auditory acuity levels, ranging from Level I (for 
essentially normal acuity) through Level XI (for profound 
deafness). See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2005).

In addition, 38 C.F.R. § 4.86 (2005) applies to exceptional 
patterns of hearing impairment.  Under its provisions, when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
Numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  
When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).

Legal Analysis

In this case, the veteran asserts that a compensable 
evaluation is warranted for his service-connected bilateral 
hearing loss disability.  However, the results of the VA 
audiometric examination in February 2004 fail to demonstrate 
that an increased evaluation is warranted.  In this regard, 
the relevant reported pure tone thresholds of such 
evaluation, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT

10
10
55
75
LEFT

5
20
70
80

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.

In applying the results of the above referenced audiometric 
evaluation to Table VI under §4.85, the veteran had Level I 
hearing in both the right and left ear.  The Board notes that 
the findings from both evaluations correspond to the current 
noncompensable (0 percent) evaluation.  The Board also 
concludes that the above audiological findings do not 
represent an exceptional pattern of hearing impairment, as 
contemplated by 38 C.F.R. § 4.86(a) and/or (b) (2005).  As 
such, evaluation of the veteran's hearing impairment under 
such provisions is not warranted.

The veteran also submitted to audiological evaluation in 
March 2005.  However, the evaluation report contains the 
uninterpreted results of his pure tone threshold evaluation.  
The Board notes that it is precluded from interpreting pure 
tone threshold results in order to determine the severity of 
the veteran's current hearing loss disability.  See Kelly v. 
Brown, 7 Vet. App. 471 (1995) (holding that neither the Board 
nor the RO may not interpret graphical representations of 
audiometric data).

Therefore, although the veteran asserts that his hearing loss 
has increased in severity, the Board finds that the 
audiological findings on evaluation are of greater probative 
value than the veteran's statements regarding the severity of 
his bilateral hearing loss disability.  Accordingly, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim for a compensable evaluation for 
bilateral hearing loss disability, and the claim must be 
denied.



Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.





ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss disability is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


